Name: Council Regulation (EEC) No 1423/76 of 21 June 1976 determining standard qualities for rice and broken rice
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  marketing;  consumption
 Date Published: nan

 No L 166/20 Official Journal of the European Communities 25 . 6 . 76 COUNCIL REGULATION (EEC) No 1423/76 of 21 June 1976 determining standard qualities for rice and broken rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (*), and in particular Articles 4 (5 ) and 15 (3 ) thereof, Having regard to the proposal from the Commission, Whereas the target price for husked rice, the inter ­ vention price for paddy rice, and the threshold price for broken rice must correspond to specific standard qualities ; Whereas the standard qualities for which those prices are fixed should correspond as far as possible, as regards husked rice and paddy rice, to the average quality of round grain rice harvested in the Com ­ munity and, as regards broken rice, to the avenge quality of broken rice usually obtained in the Com ­ munity industry from home-grown rice ; Whereas, to that end, the norms of the most representative variety produced in the Community should be adopted as the standard qualities of rice, and the quality of broken rice most frequently found in intra-Community trade should be adopted as the standard quality for that product, within the Community under normal conditions, of a type corresponding to the 'Balilla' variety ; (b ) moisture content : 15% ; (c) total percentage of rice grains which are not of unimpaired quality : 7% by weight, of which :  paddy grains : 1% ,  broken rice : 3% ,  green grains or grains showing natural malformation : 3% , v (d ) tolerance of extraneous matter, consisting of :  mineral or vegetable inedible substances provided that they are not toxic : 0-01% ;  extraneous grains or parts thereof, edible : 0-10% ; (e) yield of wholly milled rice, in whole grains (with a tolerance of 5% of clipped grains): 77*50% by weight, of which : a percentage by weight of wholly milled rice grains which are not of unimpaired quality :  chalky grains : 3% ,  grains striated with red : 3% ,  spotted grains : 1% ,  stained grains : 0-50% ,  yellow grains : 0-05% ,  amber grains : 0-125% .HAS ADOPTED THIS REGULATION : Article 1 The standard quality of husked rice for which the target price is fixed shall be as follows : (a) rice, free of odour, of a sound and fair marketable quality corresponding to the average quality of common round grain rice harvested Article 2 The standard quality of paddy rice for which inter ­ vention prices are fixed shall be as follows : (a) rice, free of odour, of a sound and fair marketable quality corresponding to the average quality of common round grain rice harvested within the Community under normal conditions , of a type corresponding to the 'Balilla' variety ;f 1) See page 1 of this Official Journal . 25 . 6. 76 Official Journal of the European Communities No L 166/21 (c) tolerance of extraneous matter consisting of :  mineral and vegetable inedible substances, provided that they are not toxic : 0-01% ,  extraneous broken grains or parts thereof, edible: 0-10% . Article 4 For the purposes of this Regulation, the definition of grains and broken grains which are not of unimpaired quality shall be as shown in the Annex. (b ) moisture content : 14-50% ; (c) yield of wholly milled rice, in whole grains (with a tolerance of 5% of clipped grains): 63% be weight, of which : a percentage by weight of wholly milled rice grains which are not of unimpaired quality :  chalky grains : 3% ,  grains striated with red : 3% ,  spotted grains : 1% ,  stained grains : 0-50% ,  yellow grains : 0-05% ,  amber grains : 0-125% . Article 3 The standard quality of broken rice for which the threshold price is fixed shall be as follows : (a) rice, free of odour, of a sound and fair marketable quality corresponding to the average quality of broken rice obtained from processing husked rice into wholly milled rice in the Community processing industry, of a type corresponding to the 'Messagrana' variety ; (b) moisture content : 15% : Article S 1 . Council Regulation No 362/67/EEC of 25 July 1967 determining standard qualities for rice and broken rice (*), as last amended by Regulation (EEC) No 1555/71 (2 ), is hereby repealled. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to the present Regulation. Article 6 This Regulation shall enter into force on 1 July 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1976 . For the Council The President J. HAMILIUS (1) OJ No 174, 31 . 7. 1967, p . 27J (2) OJ No L 164, 22. 7. 1971 , p . 11 . No L 166/22 Official Journal of the European Communities 25 . 6. 76 ANNEX Definition of grains and broken grains which are not of unimpaired quality A. Whole grains : Grains from which only part of the end has been removed, irrespective of characteristics produced at each stage of milling. B. Clipped grains : Grains from which the entire end has been removed. C. Broken grains or broken rice : Grains from which a part of the volume greater than the end has been removed ; broken grains include :  large broken grains (pieces of grain of a length not less than half that of a grain, but not constituting a complete grain);  medium broken grains (pieces of grain of a length not less than a quarter of the length of a grain but which are smaller than the minimum size of 'large broken grains') ;  fine broken grains (pieces of grain less than a quarter of the size of a grain but too large to pass through a sieve with a mesh of 1*4 mm) ;  fragments (small pieces or particles of grain which can pass through a sieve with a mesh of 1*4 mm); split grains (pieces produced by a longitudinal split in the grain) come under this definition. D. Green grains : Grains which are not fully ripened. E. Grains showing natural malformation : Natural malformation means malformation, whether or not of hereditary origin, as compared with the morphological characteristics typical of the variety. F. Chalky grains : Grains at least three-quarters of the surface of which looks opaque and chalky . G. Grains striated with red : Grains showing longitudinal red striations of differing intensity and shades, due to residues from the pericarp. H. Spotted grains : Grains showing a well-defined small circle of dark colour of more or less regular shape : spotted grains also include those which show slight black striations on the surface only ; the striations and spots must not show a yellow or dark aureole. I. Stained grains : Grains which have undergone, on a small area of their surface, an obvious change in their natural colour ; the stains may be of different colours (blackish, reddish, brown); deep black striations are also to be regarded as stains. If the colour of the stains is sufficiently marked (black, pink, reddish-brown) to be immediately visible and if they cover an area not less than half that of the grain, the grains must be considered to be yellow grains . 25 . 6. 76 Official Journal of the European Communities No L 166 /23 J. Yellow grains : Yellow grains are those which have undergone, totally or partially, otherwise than by drying, a change in their natural colour and have taken on a lemon or orange-yellow tone. K. Amber grains : Amber grains are those which have undergone, otherwise than by drying, a slight uniform change in colour over the whole surface ; this change alters the colour of the grains to a light amber-yellow.